DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues Tanaka fails to teach or suggest a new limitation in claim 1 reciting “a first film that covers the entire first layer front surface of the first active material-containing layer” (see Remarks filed 3/15/2021).  This is not found to be persuasive because Tanaka discloses the alumina-containing layer covers the entire positive electrode active material layer surface ([0093]).
In response to applicant’s arguments that Tanaka teaches away from the new limitation in claim 1, the prior art should not be limited to its preferred embodiments (see MPEP 2123).  Accordingly, in view of the broader teaching in paragraph [0093] of Tanaka disclosing that the alumina-containing layer covers the entire positive electrode active material layer surface, paragraphs [0059] and [0063] of Tanaka cited by the applicant does not teach away from the instant claims.
With respect to applicant’s arguments directed to new claim 12 (see Remarks filed 3/15/2021), this is not found to be persuasive because Tanaka appears to disclose new claim 12 (see rejection of claim 12 as set forth below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2012/0058375).
Regarding claim 1, Tanaka discloses a laminate (laminated electrode assembly, Title, Abstract, Fig. 1-10) comprising:
a first current collector that comprises a first collector front surface and a first collector back surface (positive electrode current collector foil 11 [0039]);
a first current collector tab that extends from the first current collector in a first direction (uncoated portions at side edge portion of current collector foil [0058]);
a first active material-containing layer that comprises a first layer front surface and a first layer back surface, the first layer back surface being supported on at least a part among the first collector front surface and the first collector back surface of the first current collector, the first active material-containing layer comprising a first end surface adjacent to the first current collector tab and a second end surface facing in a reverse direction with respect to the first end surface (positive electrode active material layer 12 on each face of positive electrode current collector foil 11 [0028]-[0030], [0040]-[0044]); and
a first film that comprises an inorganic material, wherein a first thickness defined at the first end surface of the first active material-containing layer is smaller than a second thickness defined at the second end surface of the first active material-containing layer (alumina-containing layer 40 includes alumina [0031]-[0037]; positive electrode active material layer 12 has a tapered zone 122 having a thickness that tapers off at one end and a bulk zone 121 having constant thickness on the other end [0030]), and 
the first film covers at least the first end surface of the first active material-containing layer and a portion among a first tab front surface and a first tab back surface of the first current collector tab adjacent to the first end surface (alumina-containing layer 40 is formed to be adjacent to and in contact with active material layer 12 and surface of current collector foil 11 [0029]),
a thickness of the first active material-containing layer decreases along the first direction, and the first thickness defined at the first end surface is a minimum value thereof (positive electrode active material layer 12 has a tapered zone 122 having a thickness that tapers off at one end and a bulk zone 121 having constant thickness on the other end [0030], Fig. 1-10), and
the first film further covers the entire first layer front surface of the first active material-containing layer (alumina-containing layer covers the entire positive electrode active material layer surface [0093], Fig. 1-3, 6-7, 10).
Regarding claim 5, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a first film thickness of the first film decreases along the first direction (Fig. 1 shows layer 40 having a decreasing film thickness along the first direction).
Regarding claim 6, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a first film portion thickness of a first portion of the first film covering the first current collector tab is thicker than a second film portion thickness of a second portion of the first film covering the first layer front surface of the first active material-containing layer (Fig. 1 shows thickness of a portion of layer 40 covering the current collector layer 11 that is thicker than a thickness of a portion of layer 40 covering the active material layer 12).
Regarding claim 8, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a second active material-containing layer that faces the first active material-containing layer (negative electrode [0027]-[0029], [0045]-[0050], Fig. 2-10); and a second film between the first active material-containing layer and the second active material-containing layer, the second film comprising an organic fiber (separator comprising organic materials listed in paragraph [0051], Fig. 2-10).
Regarding claim 9, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the second film is integrated with the first film, the second active material-containing layer, or both the first film and the second active material-containing layer (laminated together [0027]-[0029], Fig. 2-10).
Regarding claim 10, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the second active material-containing layer comprises a titanium-containing oxide as an active material (negative electrode active material comprises lithium titanates [0048]).
Regarding claim 11, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a secondary battery comprising the laminate according to claim 1 (battery, Title, Abstract; see rejection of claim 1 above).
Regarding claim 12, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a second current collector that comprises a second collector front surface and a second collector back surface; and a second current collector tab that extends from the second current collector in a second direction which is opposite to the first direction, wherein the second active material-containing layer comprises a second layer front surface and a second layer back surface, the second layer back surface being supported on at least a part among the second collector front surface and the second collector back surface of the second current collector, the second active material-containing layer comprises a third end surface adjacent to the second current collector tab and a fourth end surface facing in a reverse direction with respect to the third end surface (negative electrode including negative electrode active material layer on each face of negative electrode current collector foil [0027]-[0029], [0045]-[0050], Fig. 2-10; portions left uncoated at either side edge of the current collector foil [0074]), the second film covers the portion of the second current collector tab that is adjacent to the third end surface of the second active material-containing layer on the front and back surfaces of the second current collector tab (separator comprising organic materials listed in paragraph [0051], Fig. 2-10; also, Fig. 3-10 show separator covering a portion of the current collector tab).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/24/2021